Citation Nr: 1326215	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus and granted service connection for bilateral hearing loss assigning a noncompensable disability rating.  The Veteran's claims file is currently under the jurisdiction of the RO in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The law requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.   
§ 3.159 (2012).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2012).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

In this case, the most recent audiology examination was in August 2007, over six years ago.  Additionally, the August 2007 VA examiner did not address the functional effects caused by the Veteran's hearing loss disability and did not discuss the disability's impact on occupational activities.   

Further, in his December 2007 statement, the Veteran asserted that he was confused during the August 2007 VA examination and did not understand the question pertaining to tinnitus.  The Veteran's representative also filed a brief in August 2013 asserting that the Veteran's contention that he was confused at the August 2007 VA examination is credible given that "tinnitus" is sometimes referred to as "buzzing or ringing in the ears."  See August 2013 brief from representative in Virtual VA electronic claims file.  

Based on the lapse of time since the last VA examination, the lack of findings by the August 2007 VA examiner regarding any functional effects caused by the hearing disability, and the Veteran's contention that he was confused at the VA examination regarding the term "tinnitus," the Board finds that a new VA examination is warranted. 

Finally, in November 2011, the Veteran submitted a Notice of Disagreement to a May 2011 RO decision that denied service connection for bladder cancer, claimed as due to exposure to tainted drinking water at Camp Lejeune.  The RO has yet to issue a statement of the case as is required by 38 C.F.R. § 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  

Then, the examiner should opine as to whether the Veteran has tinnitus.  (Note: Unless deemed not credible, veterans are competent to report having tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994)). 

If the examiner finds that the Veteran has tinnitus, an opinion should be provided as to whether tinnitus is at least as likely as not (i.e., a 50 percent probability or more) related to any in-service acoustic trauma or is otherwise related to service.  

In making this determination, the examiner should specifically consider the Veteran's military occupation specialty as "rifleman" and the Veteran's contentions that he was exposed to explosions, M1, 45-calliber pistols, 
88-caliber pistols and grease guns during service.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

3.  Provide the Veteran a statement of the case as to the denial of service connection for bladder.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


